Citation Nr: 0321539	
Decision Date: 08/27/03    Archive Date: 09/02/03	

DOCKET NO.  00-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

This case was previously before the Board in June 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Based upon various statements contained in an informal 
hearing presentation of June 2003, it would appear that the 
veteran seeks service connection for bilateral pes planus.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.  


FINDING OF FACT

Chronic residuals of frostbite, to include arthritis, are not 
shown to have been present in service, or for many years 
thereafter.  


CONCLUSION OF LAW

Chronic residuals of frostbite, to include arthritis, were 
not incurred in or aggravated by active military service, nor 
may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in 
correspondence of October 2001 (referenced therein), the 
veteran was informed of the VA's obligations under the new 
Act and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  A May 2003 supplemental statement of the case also 
provided the veteran with the law and regulations pertinent 
to VCAA.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of frostbite, 
or its residuals, to include arthritis.  At the time of the 
veteran's service separation examination in September 1953, 
his feet and skin were within normal limits, as was his 
musculoskeletal system.  Noted at the time of separation was 
that the veteran had sustained no serious injuries or 
undergone any operations while in service.  Nor were there 
any complaints of a medical nature noted on examination. 

Private records of hospitalization covering the period from 
February to June 1975 reveal that the veteran was 
hospitalized at that time for a cerebral concussion and 
fracture of the left femur sustained in a motor vehicle 
accident.  During the course of the veteran's 
hospitalization, it was noted that he exhibited good motion 
and color of his toes.  Also noted was the presence of a good 
pedis pulsation. 

A VA general medical examination conducted in October 1975 
was negative for any evidence of frostbite/cold injury.  The 
pertinent diagnosis was no general medical condition found. 

On VA neuropsychiatric examination conducted in conjunction 
with the veteran's general medical examination in October 
1975, the veteran complained of tingling in both his hands.  
Following examination, the pertinent diagnoses were 
neuropathy of both ulnar nerves, sensory impairment only; and 
neuropathy of the left common perineal nerve.  

On VA general medical examination in January 2000, the 
veteran stated that, while in Korea, he was stationed at the 
Chosin Reservoir.  Reportedly, at that time, the veteran 
sustained cold injury to his feet.  Current complaints 
consisted of pain in the hip, unrelated to frostbite.  
Additional complaints included numbness and tingling in the 
feet.  When further questioned, the veteran gave a history of 
arthritis in his hip, in conjunction with pain in his lower 
back, and pain in his legs.  

On physical examination, the veteran's skin was described as 
normal.  His feet were minimally cold to the touch, though 
there was no evidence of any skin discoloration.  Arthritic 
changes were noted in the veteran's toes, and there were 
sensory changes for touch and pinprick bilaterally.  The 
veteran's legs were warm to the touch, with no evidence of 
any skin changes.  His toenails were minimally deformed and 
discolored, and there was no evidence of any fungal 
infection.  Musculoskeletal evaluation revealed multiple 
orthopedic problems involving the hip, legs, and low back.  
X-ray studies of the feet were within normal limits.  The 
pertinent diagnosis was cold injury to the feet, with 
residuals specified on the veteran's history and physical.  
The veteran did not have any cold injury to his hip, though 
he did have arthritis and problems with his leg unrelated to 
cold injury.  In the opinion of the examiner, the veteran 
suffered from permanent disability resulting from cold 
injury, as well as permanent disability from his arthritic 
and emotional problems. 

On VA orthopedic examination in January 2000, the veteran 
complained of numbness in his feet.  Reportedly, the veteran 
had been seen for a frostbite examination, as well as an 
examination for neuropathy.  According to the veteran, his 
hip and lower back had been painful since 1978.  An 
additional complaint consisted of numbness in his thigh.  
Following physical and X-ray examinations, the pertinent 
diagnoses were degenerative changes of the bilateral hips, 
and degenerative changes of the lumbosacral spine, with 
scoliosis.  

On VA psychiatric examination in January 2000, the veteran 
stated that he suffered from cold injuries (frostbite) to his 
feet, legs, and hips.  The pertinent diagnosis noted was cold 
injuries in service.  

On VA peripheral nerve examination in January 2000, the 
veteran complained of peripheral neuropathy of the hands, 
legs, and feet off and on since his service in Korea in 1953.  
According to the veteran, he suffered from frostbite-induced 
pain and symptoms of neuropathy which had been getting worse 
over the course of the past year.  Following neurological 
examination, the pertinent diagnoses were peripheral 
neuropathy of both hands, legs, and feet secondary to severe 
frostbite in service; and neuropathy of the left perineal 
nerve and bilateral ulnar nerves.  

During the course of an RO hearing in September 2000, the 
veteran offered testimony regarding the nature and etiology 
of his claimed residuals of frostbite, including arthritis. 

At the time of a VA cold injury protocol examination in 
February 2003, it was noted that the veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
veteran gave a history of a slight case of frostbite while in 
Korea during the years 1952 and 1953.  According to the 
veteran, he was in-country for a period of 18 months, 
spending most of that time in a tent.  He reported tingling 
and numbness in his feet and fingers, extending up his legs 
to his knees.  Reportedly, he sought medical attention, but 
his problem resolved.  At the time, his physical examination 
was reportedly unremarkable.  The veteran stated that his 
feet swelled and were dark purple in color, but that this was 
not observed.  In 1975, the veteran's problem reportedly 
recurred, with tingling and numbness on the soles of his 
feet.  At that time, he also began to have tingling in his 
fingers, for which he treated himself with aspirin.  
According to the veteran, in 1991, his problem became more 
severe, with tingling and numbness in his right foot, 
tracking up the right leg to the knee, and involving all 10 
fingers.  Reportedly, during the course of a VA examination 
in 2000, he was first told that his symptoms might be related 
to frostbite.  Currently, the veteran experienced numbness in 
all of his toes, and on the dorsum and plantar surface of his 
feet, as well as on the soles of both feet.  Occasionally, 
this extended all the way up to his knee.  

On physical examination, the veteran's hands were warm to the 
touch, with 2+ radial pulses.  There was no evidence of 
discoloration, and capillary fill was good in the nail beds.  
He displayed 5/5 motor strength, and a full range of motion 
in all planes about the wrist and finger joints.  The veteran 
displayed normal sensation throughout both upper extremities.  
Examination of the lower extremities revealed 1+ dorsalis 
pedis and posterior tibialis pulses.  There was good 
capillary fill in the nailbeds, with no tinea pedis and no 
onychomycosis.  There was mild hair distribution on the 
veteran's toes, but no evidence of edema.  His ankles showed 
a full range of motion, and 5/5 motor strength in all planes.  
His toes exhibited 5/5 motor strength, with both flexion and 
extension.  In reviewing the veteran's claims folder, and, in 
particular, his examinations of 2000, it was noted that the 
veteran was status post a left femur fracture, with 
degenerative joint disease of the bilateral hips, a leg 
length discrepancy, and degenerative disease of the 
lumbosacral spine with scoliosis.  

In reviewing the veteran's service medical records, there was 
no indication that he had complained about either cold injury 
or frostbite while in service.  In fact, at the time of the 
veteran's separation examination in September 1953, it was 
indicated that the veteran had suffered no injury, and 
undergone no operations or hospitalizations.  Nor was there 
any evidence of medical complaints or disease at the time of 
separation.  In the opinion of the examiner, the veteran 
showed no objective documentation of frostbite.  Currently, 
he reported symptoms consistent with peripheral neuropathy 
involving both feet and hands, though with a normal 
examination of the upper extremities, and a normal objective 
and abnormal subjective examination of the feet.  
Radiographic studies and an EMG were to be conducted in order 
to obtain further objective findings. 

In an addendum to the aforementioned VA cold injury protocol 
examination dated in April 2003, it was noted that 
radiographic studies were unremarkable.  Also noted was that 
EMG findings were consistent with a marked peripheral sensory 
neuropathy given the obtainable to slow peak sensory 
latencies and decreased amplitudes on testing of the sensory 
nerves in all four extremities.  Motor nerve conduction 
studies were within normal limits, with no evidence of any 
motor or compression neuropathy.  

Analysis

The veteran in this case seeks service connection for the 
residuals of frostbite, to include arthritis.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002).  
Moreover, where a veteran served ninety (90) days or more 
during a period of war, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

While it is not doubted that the veteran was exposed to cold 
temperatures in service, service medical records are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of residuals of cold injury, to 
include arthritis.  At the time of the veteran's service 
separation examination in September 1953, his feet and hands 
were entirely within normal limits, and no pertinent 
diagnoses were noted.  During the course of a private 
hospitalization for an unrelated medical problem in 1975, the 
veteran was described as showing good motion and color in his 
toes, as well as a good pedis pulsation.  On VA general 
medical examination in October 1975, the veteran's skin was 
within normal limits, and no pertinent diagnoses were noted.  
While on VA neuropsychiatric examination conducted in 
conjunction with the aforementioned general medical 
examination, there was noted the presence of sensory 
impairment of the ulnar nerves, and neuropathy of the left 
common peroneal nerve, there is no indication that such 
pathology was in any way the result of exposure to extreme 
cold while in service.  

The Board acknowledges that, on VA general medical and 
neurologic examinations in January 2000, there was noted the 
presence of cold injury/peripheral neuropathy of the hands, 
legs, and feet, described as "secondary to severe frostbite 
in the service."  However, this diagnosis was clearly based 
solely upon history provided by the veteran, inasmuch as, at 
the time of the examinations in question, the veteran's 
claims folder and service medical records were unavailable.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
following a VA cold injury protocol examination in February 
2003 (conducted after an in-depth review of the veteran's 
claims folder), it was the opinion of the examiner that there 
was "no objective documentation" of any residuals of cold 
injury.  While the veteran reported symptoms consistent with 
peripheral neuropathy involving both feet and hands, 
examination of his upper extremities was within normal 
limits, as was objective examination (with the exception of 
pes planus) of his feet. 

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed residuals of 
inservice cold injury (including arthritis) with any incident 
or incidents of his period of active military service.  In 
point of fact, the veteran's service medical records are 
devoid of any evidence whatsoever of cold injury, or its 
residuals.  Under such circumstances, the veteran's claim for 
service connection for such disability must be denied.  


ORDER

Service connection for the residuals of frostbite, to include 
arthritis, is denied.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

